United States Court of Appeals
                     For the First Circuit

No. 13-2127

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         COREY RIDOLFI,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on October 6, 2014 is
amended as follows:

     On page 2, line 4, replace "of stolen property" with "with
stolen property"

     On page 13, line 10, replace "material evidence for" with
"material evidence of"

     On page 13, line 13, replace "material evidence for" with
"material evidence of"

     On page 14, line 7, replace "material evidence to" with
"material evidence of"

     On page 14, line 10, replace "material evidence for" with
"material evidence of"